Order entered January 13, 2015




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00595-CR

                        TADARROWL DERONE CARSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-57494-Y

                                            ORDER
       On November 7, 2014, this Court ordered Sharon Hazlewood, former official court

reporter of the Criminal District Court No. 7, to file the complete reporter’s record by December

23, 2014. To date, Ms. Hazlewood has neither filed the reporter’s record nor communicated with

the Court regarding the status of the record.

       Accordingly, we ORDER Sharon Hazlewood, former official court reporter of the

Criminal District Court No. 7, to file the complete reporter’s record, including exhibits, by 4:00

p.m. on FRIDAY, JANUARY 23, 2015. If the complete record is not filed by the date and time

specified, we will order that Sharon Hazlewood not sit as a court reporter in any court until the

complete record is filed in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

former official court reporter, Criminal District Court No. 7; and to counsel for all parties.


                                                      /s/     LANA MYERS
                                                              JUSTICE